Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 (Quick-Path IDS) has been entered.

Status of Claims
Claims 1-4 and 6-11 are pending.

Claim Rejections - 35 USC § 103
The indicated allowability of claims 1, 2, 4, 9 and 10 is withdrawn in view of the newly discovered reference(s) to Shimizu (JP 2013-112210, cited by applicant in the QPIDS of March 23, 2022).  Rejections based on the newly cited reference(s) follow.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2013-112210, cited by applicant in the QPIDS) in view of Masui (US 7,051,825, cited previously and long of record). Shimizu teaches a vehicle underbody structure including a pair of rockers (22) provided at both vehicle lateral directions and extending in a vehicle front/rear direction, a battery (34, note the numeral appears to have been used for two different elements: the battery and the cover forward of the battery) disposed centrally in a vehicle width direction between the rockers (figure 2) and disposed above a vehicle floor (one or more of 18, 28), and at a lower side of a seat (14, 14A, 14B) and is in a recess portion in an upper surface of a floor panel (recess defined by 16A, 16B, 16C), a fuel tank (58) disposed centrally in a vehicle width direction between the pair of rockers (front-most portion of 58 between rear-most portions of 22), disposed under the floor portion (e.g., under 16C) and further toward a rear side than the battery; the fuel tank may be a gasoline tank (¶0042), the drive unit including at least a motor, engine which combusts the fuel (¶0044) and an inverter (translation ¶0030) positioned in a location outside of the recess forwardly of the battery (in engine compartment located forwardly, ¶0021 of translation) and a high voltage cable (40) connecting inverter and battery (¶0030 of translation; note that even if not mentioned or illustrated, a cable would be necessary to transmit the battery power to an inverter, otherwise the vehicle would not actually be powered); the battery and fuel tank are disposed at positions at a height which would at least partially overlap the rockers (bottom of battery 34 is directly above recess portion 16, which overlaps a central portion of rocker 22 [note figure 6], as such at least the portion of the battery sitting on 16 overlaps the rocker height; bottom of tank 58 at its front-most end is lower than the bottom of battery 34 and would also resultantly overlap the rear-most end of rockers). The reference to Shimizu, while teaching a vehicle which includes an engine (translation, ¶0021) which may combust a liquid fuel such as gasoline (¶¶0042, 0044), is not specific on the provision of an exhaust pipe from the engine/drive unit provided at a front side of the battery, extending in a front-rear of the direction at one side between the battery and one rocker, and located on a lower side of the floor panel to discharge exhaust gas from the engine/drive unit. Masui teaches that in a vehicle having a frame and battery box (43) located within the frame, and an internal combustion engine, that it is well known for the engine to include an exhaust pipe (22) which extends from an engine (not specifically shown) rearwardly to a silencer and then to be exhausted to the atmosphere, where the engine exhaust pipe is positioned to be laterally located with respect to the battery box (figure 2) on a lower side of the vehicle floor. To the extent that Shimizu initially includes an engine, it would be well understood that an exhaust pipe is necessary, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the exhaust pipe extending under the vehicle floor and laterally between a battery assembly side and the rockers of Shimizu as suggested by the positioning in Masui, for the purpose of routing exhaust gasses rearwardly on the vehicle, and below the floor so as to ensuring that the vehicle passenger/occupant compartment is not overheated by an exhaust pipe passing there-through. 
As regards claim 4, the base reference to Shimizu does not teach that the seat (14, 14A, 14B) under which the battery is located is a driver’s seat or front passenger seat. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the battery under the seat of a driver and/or front passenger, for example in a vehicle having only a single row of seats, such as a sports car, for the purpose of providing the elements needed to provide a hybrid vehicle battery in a vehicle having only one row of seats, beneficially allowing the application of the hybrid vehicle battery technology across a larger number of vehicle platforms or configurations.

Allowable Subject Matter
Claims 3, 6, 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to QPIDS Filing
Applicant’s QPIDS is noted, and has been considered. The Shimizu reference cited therein is deemed of notable pertinence to the claims in the instant application, and as such the allowability of claims 1, 2, 4, 9 and 10 is withdrawn in view of the reference to Shimizu as submitted by applicant, in combination with the reference to Masui, cited previously and applied herein.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616